The offense is assault with intent to rape; punishment fixed at confinement in the penitentiary for a period of fifteen years.
The indictment charges an assault to rape by force.
About two o'clock in the morning, Mrs. Lindsey, the subject of the alleged assault, got in her automobile at her home in order to take her baby, which had been crying for sometime, out for a ride. She left her husband at home. Before entering the car, she observed some one on the opposite side of the street, to whom she gave little attention. The person soon disappeared. From her testimony, we quote:
"I went on up the street, and when I got on the corner he ran out to the car and said, 'Stop,' and stuck his gun at me, and I started to go on and he grabbed the keys out of the car and then he took his gun and held it on me and says, 'Move over' — pushed me over and got behind the steering wheel and he got his gun on me and says, 'Shut up, or I will kill you,' and as he started he got into the car I thought that maybe he was going to hold me up and I held out my hand *Page 501 
and says, 'I have got anything,' and he says, 'Shut up, or, I will kill you,' just that way, and when I took hold of his gun barrel and pushed it away from me I screamed, and the car turned down Sycamore Street, and I held his gun away and when a car passed I screamed and these people went along and stopped and then he got out of the car and when he did, he knocked me down and I fell on my baby and skinned her all up and then he ran along up Gonzales Street, and he had the keys with him and we never did find the keys."
To warrant a conviction, the proof must show not only an assault but that it was made with the specific intent to commit the offense of rape. The evidence shows an assault, but we think there is an absence of proof, either by direct evidence or by the surrounding circumstances, to show that there was a specific intent to rape, that is, to then, by force, have carnal knowledge of the prosecutrix against her will. The assault may have been to rob or kidnap the prosecutrix, or for some other purpose. The assault was criminal but the evidence does not reveal the intent of the appellant. The precedents are numerous and uniform to the effect that to sustain a conviction for an assault to rape, there must be proof of the specific intent. Under the present indictment, on the evidence adduced, the court should have sustained a verdict of no graver offense than aggravated assault.
The judgment is reversed and the cause remanded.
Reversed and remanded.
                     ON MOTION FOR REHEARING